Title: To James Madison from Peter S. Du Ponceau, 10 June 1818
From: Ponceau, Peter S. Du
To: Madison, James


Sir
Philadelphia 10th. June 1818
I have the honor in the name & by order of the Historical Committee of the American Philosophical Society, to enclose to you the prospectus of the first Volume of their Transactions, now in the press, & at the same time to solicit your valuable aid & assistance towards the important Objects of their Institution. As you live in a state where no similar Establishment yet exists, you cannot, as a Citizen of Virginia, be indifferent to the progress of an Association, whose exertions, if Seconded by able & influential men, may be the means of preserving from oblivion many interesting Documents which hereafter may Serve to elucidate your own local History. The object of this address is therefore to request that you will by yourself & your friends take every proper Opportunity to encrease their store of Historical materials, of which the enclosed printed paper will Shew you the use that they intend to make. I have the honor to be with the greatest respect Sir Your most obedient humble servant
Peter S. Du PonceauCorresponding Secretary
I beg you will be So good as to present me respectfully to Mrs Madison.
